DETAILED ACTION
Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 62/575435 filed on 10/21/17.
It is noted that Figures 6A and 6B are not present in the provisional application so claims 9 and 10 drawn to these features of concave and convex shape do not receive the priority filing date and have an effective filing date of 10/18/18. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/1/19 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
The disclosure refers to “support frame 38” first paragraph page 7 and “support frame 34” second paragraph page 7; this is improper as only one term and reference character can be used to refer to single feature.  
Appropriate correction is required.
Drawings
The drawings were received on 10/18/18.  These drawings are objected to.

Figures 1-5 are objected to because the figure titles and reference characters are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined with the weight of all lines and letters being heavy enough to permit adequate reproduction as required by 37 C.F.R. 1.84 (l).
Figures 3-5 is/are objected to because they contain cross-sectional views without indicating the plane upon which the sectional views are taken as required by 37 CFR 1.84 (h)(3). 
Figure 2 is objected to because if “38” indicates the “upper flanged lip” as indicated in most of applicant’s disclosure (see objection to specification above regarding this being used to reference two different elements) and Figure 2 is a top plan view of the assembled device, then this should be “38” the upper lip and not “34” the support frame as is indicated. Clarification or correction is requested.  
Figures 1 and 3 are objected to because if Figure 1 is a top view and Figure 3 is a side cross-sectional view, why is “the lower lip 42 of Fig 3” absent from Figure 1? 
	Figures 6A and 6B are objected to under 37 CFR 1.84 (m) because the figures contain shading, which fails to aid in understanding the invention and/or reduces legibility. Shading may be used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object; flat parts may also be lightly shaded, but such 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1-3, 5, 7, 14-16, and 20 is/are objected to because of the following informalities:  
Claim 1: line 2, replace “bottom and located” with ---a bottom, said sifter---; line 11, delete “said housing for said pad is located above said reservoir,” because this is already recited in line 4; line 12, replace “permitting” with ---permits---. 
Claim 5: line 5, delete “and to said container” because this is already in claim 1. 
Claims 2 and 3: both of these claims depend from claim 1; claim 2 then recites “said pad”; however, claim 3 recites “said resilient porous pad”; only one term should be used consistently in the dependent claims to refer to a single feature for clarity. For examination purposes, claim 3 will be treated as reciting “said pad” to be consistent with claim 2. Clarification or correction is requested. 
Claims 2 and 14-16 and 20: both of these claims depend from claim 1; claim 2 then recites “said pad”; however, each of claims 14-16 and 20 recites “said resilient porous pad”; only one term should be used consistently in the dependent claims to refer to a single feature for clarity. For examination purposes, claims 14-16 and 20 will be treated as reciting “said pad” to be consistent with the other claims. Clarification or correction is requested.  
 Claim 7: line 1, remove the strikethrough through the “1”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Newly presented claims 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 was added after applicant’s original filing and are not part of the original disclosure. The claim recites “the space…is up to 2mm” in claim 21; however, applicant’s original disclosure states that the “spacing…should be from about 0 to about 2mm, preferably from about 0.5mm to 1.00mm” (Page 6, paragraph 1) not that the space has these exact dimensions. Therefore, while applicant’s disclosure provides support for the claims to recite that this space is “up to about 2mm” the original 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 17, 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: line 6-7 recite “comprising a resilient porous pad of an open cell structure resin having pores”; however, this language is unclear. It is unclear if applicant is attempting to claim that the porous pad has an open cell structure and is made of a resin or if “open cell structure resin” is supposed to imply a specific material. Furthermore, the term “resin” is unclear because this does not clearly refer to any single material but instead to entire classes of materials that can be either flammable natural organic substances or any of a large class of synthetic products that have some of the physical properties of natural resins but are different chemically, or any product made of a natural resin or polymer or combination thereof. It is unclear what materials this language should include and exclude rendering the metes and bounds of the claim 
Claim 7: recites “said foam pad” without antecedent basis. For examination purposes, the claim will be treated as reciting “said pad”. Clarification or correction is requested.  
Claim 17: recites “said removable top” without antecedent basis and without tying this back to the previously recited “removable cover” making it unclear how many covers/tops are being claimed. For examination purposes, the claim will be treated as reciting “said removable cover”. Clarification or correction is requested. 
Claim 18: recites “wherein said housing comprising support straps located below” is unclear because it does not clearly set forth the housing further comprising support straps and the way it is worded appears to indicate that these “support straps” are previously recited when that is not the case. For examination purposes, the claim will be treated as reciting “wherein said housing comprises support straps located below”. This claim also recites “defining the opening for the pad”; however, “the opening” lacks antecedent basis. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 and 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

102(a)(1): the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

103: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-2, 5, 7-8, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Berhault (US 20170238671) in view of Kim (KR 10-2012-108509).
Claim 1: Berhault discloses a container (10) having a reservoir (see Figs 1-3) holding a liquid cosmetic material [0039-0041] which are known to comprise granular material and a sifter (30) having a top and a bottom, the sifter located on top of the reservoir to control passage of the material [0015] through the sifter [0013], the container comprising a housing (60+70) and comprising a resilient porous pad (30) of open cell structure [0015 & 0030] with pores of sufficient size to allow the material to pass through the pad [0013 & 0015] from the bottom to the top when the container is turned upside down since material can pass through this pad [0013 & 0015] and in the opposite direction when not upside down [0013 & 0015] because this is how a foam pad saturated in cosmetic would work (see Fig 1). A removable cover (40) having a bottom attached to the container (see Fig 1) and wherein a space is formed on top of the pad and beneath the removable cover and this space could permit access to material held in the space by the pad or having passed through the pad based on how the device is described [0013 & 0015] as having open cells that some cosmetic fully passes through and some which cosmetic is impregnated in. 
Alternatively, or additionally, if applicant feels Berhault fails to specifically teach the device housing “granular material”, then Berhault discloses the invention essentially 
Kim, however, discloses a cosmetic container including a porous pad member of urethane foam for controlling dispensing of the cosmetic housed within the reservoir (Page 4, “Description of Embodiments” paragraph 2-4) and indicates that such impregnated foam members can be used with liquid cosmetics or with powdered granular cosmetics (Page 5, paragraph before last). So Kim discloses using powdered and liquid cosmetics in reservoirs comprising a foam pad. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the cosmetic container of Berhault by providing the reservoir with granular powdered material instead of liquid in view of Kim since Kim teaches these to be equivalents and teaches using the substances interchangeably in these exact types of containers. 
Claim 2: Berhault, or modified Berhault, discloses the container of claim 1 and further discloses the container, housing, and pad are cylindrical (see Fig 2). 
Claim 5: Berhault, or modified Berhault, discloses the container of claim 1 and further discloses the container has a bottom wall and upwardly projecting sidewalls (see annotations) together defining the reservoir, the sidewalls extend above the reservoir and terminate in a top with the removable cover (40) attached to the top of the side walls and the pad located above the reservoir and below the cover (see Fig 1). 

    PNG
    media_image1.png
    121
    445
    media_image1.png
    Greyscale

Claim 7: Berhault, or modified Berhault, discloses the container of claim 1 and further discloses edges of the pad are compressed within the housing (60+70) in order to fit the pad within the housing allowing it be held therein (see Fig 1).
Claim 8: Berhault, or modified Berhault, discloses the container of claim 1 and further discloses the top of the pad is flat (see Fig 1). 
Claims 14-16 and 20: Berhault, or modified Berhault, discloses the container of claims 1 and 2 and further discloses the pad can comprise polyurethane foam [0029], polyvinyl chloride foam [0029], or polyester [0029] all of which are synthetic resins. 
Claim 17: Berhault, or modified Berhault, discloses the container of claim 1 and further discloses the removable top is sealed via a seal (24) to the container when closed onto the container [0092] (see Fig 1). 
Claim 18: Berhault, or modified Berhault, discloses the container of claim 1 and further discloses the housing further comprises a series of joined support straps (see annotations) located below the pad and on which the pad rests with the support straps defining an opening for the pad to pass, thereby allowing the material from the reservoir to pass to and from the reservoir through the pad (see annotations). 

    PNG
    media_image2.png
    234
    220
    media_image2.png
    Greyscale

Claim 19: Berhault, or modified Berhault, discloses the container of claim 1 and further discloses the housing for the pad forms a support frame (60+70) for holding the pad and the support frame is supposed by the container above the reservoir (see Fig 1). 
Claim Rejections - 35 USC § 103
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berhault in view of Lee (US 20160286932) or in the alternative over Berhault in view of Kim as applied to claim 1 above and further in view of Lee (US 20160286932). 
Claims 3 and 4: Berhault, or modified Berhault, discloses the invention of claim 1 and Berhault further discloses the pad to comprise a polyurethane foam [0029 & 0097]. Berhault, or modified Berhault, discloses the invention essentially as claimed except for the pad comprising loofah (or luffa) which is a natural cellular material. 
Lee, however, discloses a cosmetic dispenser comprising a porous mixing member (33) [0029] provided in order to ensure the cosmetic is properly mixed when being dispensed through this porous mixing member (33) and Lee teaches polyurethane foam, sponge, or loofah [0030] to all be equivalent porous materials for use in cosmetic dispensers and for ensuring proper mixing of the contents during dispensing [0029-0030]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the cosmetic container of Berhault, or modified Berhault, by providing the pad member of natural cellular loofah material . 
Claims 9-10, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berhault or in the alternative over Berhault in view of Kim. 
Claim 9: Berhault, or modified Berhault, discloses the invention essentially as claimed except for a top of the pad being concave. According to applicant’s own disclosure, the shape of the pad’s top is not critical and “the pad can be flat as shown in a preferred embodiment. But it can be concave or convex” (applicant’s disclosure Page 6, paragraph 1). Therefore, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Berhault, or modified Berhault.	
Claim 10: Berhault, or modified Berhault, discloses the invention essentially as claimed except for a top of the pad being convex. According to applicant’s own disclosure, the shape of the pad’s top is not critical and “the pad can be flat as shown in a preferred embodiment. But it can be concave or convex” (applicant’s disclosure Page 6, paragraph 1). Therefore, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It 
Claims 21-22: Berhault, or modified Berhault, discloses the invention essentially as claimed except for a specific size of the space formed between a top of the pad and the bottom of the removable cover. The office notes that applicant’s own disclosure does not indicate that this dimension is critical or is for any particular reason and applicant’s disclosure actually even indicates that this space can be entirely omitted by asserting it can have a size of “about 0mm” (Page 6, paragraph 1 of applicant’s disclosure). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the container of Berhault, or modified Berhault, by providing the space with a size of about 0.5-1mm, which falls in the range of 0-2mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berhault in view of Kim. 
Claims 11 and 13: modified Berhault teaches the invention of claim 1 and modified Berhault teaches the granular material to comprise a cosmetic powder that can pass from the reservoir to the top of the pad resting and cosmetic can rest on top of the pad in the space if enough is dispensed when the device is turned upside down. . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

	
	
	/JACQUELINE T JOHANAS/          Supervisory Patent Examiner, Art Unit 3772